﻿153.	I avail myself of this opportunity to extend to you, Sir, the warm congratulations of the delegation of Burma on your election as President of the thirty-second session of the General Assembly and to assure you of our support and cooperation as you discharge your high office.
154.	At the same time, we pay a tribute to the President of the thirty-first session of the Assembly, Ambassador Amerasinghe, for the dignity and distinction with which he steered the work of that session.
155.	This year we are happy to see the Socialist Republic of Viet Nam swelling our ranks. After a heroic struggle for over three decades to gain acceptance as a unified legitimate entity in the international community, Viet Nam has achieved at last its rightful and deserved place in our family of nations. Its admission to the United Nations signifies a positive step towards fulfilment of the goal of the universality of this Organization.
156.	Yet another African State has shaken off the shackles of colonialism and emerged as a sovereign, independent State. I refer to the Republic of Djibouti, whose delegation is among us for the first time. We congratulate it on its admission to the United Nations and extend to it the hand of friendship. The birth of a new State like the Republic of
Djibouti certainly demonstrates that colonialism is being progressively eliminated and it marks another milestone in the discharge of the historic tasks of our Organization. It reminds us not only of the vast field we have traversed in this area but also of the persistent need to march forward.
157.	A classic case in point is the upheavals involved in the current situation in southern Africa. The policies and practices stubbornly pursued there by the minority racist regimes in open defiance of United Nations authority continue to exacerbate the world situation.
158.	The situation in Namibia and Zimbabwe is in a critical phase and is dangerously fraught with the risk of civil war and outside intervention. Both Territories are being subjected to an "internal solution" by the illegal racist minority regimes in occupation. This is in complete disregard of all positive initiatives taken by the Security Council and the General Assembly to enable the people concerned to achieve genuine national independence.
159.	In Namibia the racist minority regime of South Africa continues to consolidate its illegal occupation of the Territory. It has embarked on a policy of imposing its own constitutional formula for Namibia that would fragment the country into several States with subservient regimes. In this manner, the South West Africa People's Organization, a liberation movement internationally acknowledged as the representative of the people of Namibia, is being excluded as a partner in any effort to settle the problem of Namibia. Furthermore, that regime has escalated its military build-up in the Territory. All this has brought the situation in Namibia to a crisis.
160.	The delegation of Bur via reaffirms its support for the inalienable right of the people of Namibia to self- determination and independence. We consider that the United Nations commitment to carry out the decolonization of Namibia and to ensure the handing over of power to the people of Namibia in a united Namibia should be scrupulously honoured.
161.	The explosive situation in Zimbabwe is another area endangering peace and security in the region.
162.	Considerable diplomatic efforts have been invested, both within and outside the United Nations, for effecting a negotiated transition to majority rule in Zimbabwe. The policy of the so-called internal settlement pursued by the illegal racist minority regime has frustrated all positive endeavours 'in this direction. If that regime were not stopped from implementing its plans in Zimbabwe, an escalation of the armed conflicts with disastrous consequences would become inevitable.
163.	In this situation, the delegation of Burma would hope that the present United Nations decision to help with the necessary arrangements to effect the transition to majority rule in Zimbabwe will prove fruitful. We further express the hope that it will be possible for all parties concerned to co-operate in finding a solution which would reflect the legitimate aspirations of the people of Zimbabwe for transition to majority rule and national independence. As we see it, the struggle over Zimbabwe has reached a stage in which there is less and less scope for manoeuvring and for delaying a solution.
164.	The delegation of Burma is unequivocal on the question of southern Africa. Burma is committed to the struggle for freedom, equality and human dignity, which has swept over Asia and Africa. It firmly believes that the evil system of colonialism, apartheid and racial discrimination and oppression must be finally eliminated in the interests of peace and friendly relations among nations.
165.	The critical Middle East situation remains a perplexing issue. International peace-making efforts in the current year have not brought the Middle East problem any nearer a solution, though they did at times seem to be moving forward to enter a period of active negotiations for a peaceful settlement.
166.	The burden of prolonged confrontation in the Middle East and its political and economic consequences is beginning to tell on all parties concerned. These are pressures compounding the dilemma of peace or war. Unless serious negotiations get under way, we are in agreement with the Secretary-General that:
.. The situation would almost certainly deteriorate, with incalculable consequences not only for the Middle East but for the international community as a whole". 
167.	In the search for a just solution to the problem, much stress has been laid on the withdrawal of Israeli armed forces from Arab territories occupied in 1967; on the recognition of the right of Israel to exist as a State; and on an end to the state of belligerency. These are indeed important prerequisites to a negotiated settlement in the Middle East.
168.	As we see it, the key to a Middle East solution is still the Palestine issue. It is now generally agreed that the Palestinians are a national entity entitled to their own State in Palestine. Without saying that the Palestinians should accordingly be represented with all other parties in any negotiations for a just and lasting settlement in the Middle East.
169.	The prospects for reconvening the Geneva Peace Conference on the Middle East appear to have moved closer than before. This is a trend which we welcome. At this point, the delegation of Burma must express its deep regret over the recent Israeli establishment of new permanent settlements on the West Bank. Such action can only be deplored as an obstacle to international peace-making efforts and as compounding further the complexities of the Middle East problem.
170.	I now turn to the pressing problem of disarmament. This has been a matter of prior concern since the inception of the United Nations. It is a paradox of our times that, while the world talks of disarmament, the science of war has progressed enormously in terms of the range and destructive power of weapons, both nuclear and conventional. Disarmament negotiations have been deadlocked for years and the arms race continues unabated, thrusting to ever new heights. The agreements reached thus far are largely measures of control and limitations of armaments in environments where weapons do not as yet exist, such as outer space, the moon, the sea-bed and ocean floor, and so on. In other words, these agreements do not constitute actual disarmament measures and have not acted to stop the escalating arms race.
171.	The Geneva Conference of the Committee on Disarmament has been meeting yearly since 1962. Outside its framework are the bilateral Strategic Arms Limitation Talks conducted between the major nuclear Powers since 1969. No less significant are the East-West talks in Central Europe held since 1973, on reducing armed forces and armaments. The United Nations designated the 1970s as the Disarmament Decade, which is now well past its half-way mark. There have been no tangible results in the field of disarmament measures basically because of a lack of political will on the part of the principals of the arms race. This situation reveals a serious- crisis in the current negotiations on disarmament and arms control.
172.	In particular, the disarmament scene today is heavily overshadowed by new and ominous developments in the nuclear arms race. Currently, the thrusts and responses of new advances in weapons technology, of shifts in the orientation of strategic doctrines, and of the political-level decisions taken in their wake are threatening to set off yet another frenzied and dangerous nuclear arms race between the world's most powerful nuclear-weapon States.
173.	It has long been recognized that nuclear weapons and their carriers lie at the heart of the disarmament problem. Given the magnitude and gravity of the present state of the nuclear arms race, the delegation of Burma strongly feels that the forthcoming special session of the General Assembly on Disarmament should address this key area as the matter of first priority. Nuclear disarmament can pave the way to arms control and disarmament measures in the other fields. To tamper with the established programme of priorities between nuclear and non-nuclear measures will do a grievous disservice to the cause of general and complete disarmament and of world peace and security.
174.	The delegation of Burma is glad to note what appears to be hopeful signs of movement in two important areas of arms control. We refer to the trilateral talks on the prohibition of underground nuclear weapon tests and the bilateral talks on the banning and elimination of chemical weapons.
175.	In this connexion we welcome the assurance that the results of the negotiations will be laid before the appropriate international forums. This would enable positive improvements to be made through democratic discussions and the broadest possible multilateral dialogue and consensus. Only thus can the over-all responsibility of the United Nations in the disarmament sphere be upheld and agreements responsive to the interests of the international community as a whole be achieved.
176.	World economic trends over the past year continue to reflect the prevailing crisis of recession. What is worrisome is that no solution has yet been found to alleviate the problems of economic growth, unemployment, monetary difficulties, hunger, poverty, and so on. These ills afflict all countries in some form or the other and to a greater or lesser degree.
177.	No single country has been spared the economic shocks of crisis in the domains of energy, raw materials, food, industrialization and technology.
178.	The latent instability and prolonged crisis in the world economy more than ever points to the fact that the present international economic system no longer conforms to the demands of the times. A restructuring of the world economy has become imperative to resolve the inequalities and imbalance in international economic relations by the establishment of the new international economic order.
179.	The past year witnessed an intense debate at the Paris Conference to resolve some of the main problems in international economic relationships. Despite concerted efforts, the achievements did not go much beyond clarifying problems and enhancing our understanding of the basic issues. We feel that no substantive gains were made towards the establishment of the new international economic order.
180.	Under these circumstances, negotiations must necessarily be resumed. We endorse the view that the United Nations system is the most appropriate and fully representative forum for these negotiations. We also believe that is general consensus on this. Such a process should, incur opinion, begin with the current session of the General Assembly.
181.	There is much that can be done within the United Nations system on the question of international economic co-operation. But a successful outcome will depend on our efforts to strengthen the United Nations and make it a more effective instrument for such action. Hence we support the current endeavour to restructure the Organization, to increase its efficiency and to enhance its role.
182.	The discussions of the past year have identified many key issues in the current economic scene. Some are structural in nature and here changes can only come with time. But others, such as the rapid deterioration in the balance of payments of many developing countries, are more pressing and require urgent attention. We hope that our continuing dialogue on these important issues will take place in a spirit of co-operation and mutual benefit and that we shall be able to find just and concrete solutions to these complex problems.
183.	Before I conclude, let me turn briefly to a fundamental difficulty of our Organization.
184.	It is a matter for satisfaction that steady progress is being made towards the universality of the membership of the United Nations. It is clear, however, that universality of membership alone is not sufficient to bring about the kind of international order, the kind of world community, envisaged in the Charter. As is clearly indicated in the Charter itself, such a world community will emerge only if Member States steadfastly pursue the purposes of the United Nations and act in accordance with its principles in pursuit of these purposes.
185.	It is a fact that every State, when it joins the United Nations, cannot help but bring with it its own national interest and it expects that it will be satisfied, or at least not be infringed upon, by membership in the United
Nations. In practice, however, it is often not possible to avoid some serious conflict or incompatibility between national interest, on the one hand, and the wider international interests pursued by the United Nations, on the other.
186.	Obviously, a new international order, a more just, fair and equitable system of relations among States, will emerge only to the extent that States Members of the United Nations harmonize their national interests with the long-term interests and purposes of the emergent international community as envisaged in the Charter. It is therefore apparent that Member States should address themselves more consciously to such practical measures so as to translate the ideals of the United Nations into reality.
 


